DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 8, 11, 14-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 10-11 of U.S. Patent No. 11,006,883. Although the claims at issue are not identical, they are not patentably distinct from each other because they include overlapping subject matter including the integrated flexible circuit, mirror image of the upper end, circuit traces, electrical pads, pair  of ECG electrodes, and a battery all located in the same claimed locations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. US Publication 2008//0139953 (hereinafter Baker) in view of Bay US Publication 2015/0250422 (hereinafter Bay) and in further view of Cordero et al. US Patent 6,434,410 (hereinafter Cordero).
Regarding claim 1, Baker discloses an extended wear electrocardiography patch (Figure 1A), comprising an integrated flexible circuit comprised of a single piece of material (Figure 2 and 14, circuit 101) comprising an upper end and a lower end opposite the upper end (upper end located at element 102 and a lower end located near battery 204); a pair of circuit traces (elements 412), one circuit trace on the upper end and one circuit trace on the lower end; and a plurality of electrical pads (411), a pair of electrocardiographic electrodes (elements 103/404 which are a conductive plate and hydrogel combination), one of the electrocardiographic electrodes positioned on the contact surface of the upper end of the integrated flexible circuit and the other electrocardiographic electrode positioned on a contact surface of the lower end of the integrated flexible circuit (the electrodes 103/404 are located on opposite ends of the device which are positioned on a contact surface of the circuit, see Figure 2); and a battery directly adhered to the outward facing surface of the upper end of the integrated circuit (204 which also details that the battery can be located within the monitor above the upper end on the flex circuit [0075][0093]), but is silent on the mirrored circuit.

Baker further discloses electrical pads (elements 411) are located on a contact surface of the upper end of the integrated flexible circuit (Figure 4A) but does not utilize additional pads on the opposing end which would be what contacts the electrodes via 412, see Figures 4A-C), and obviously still does not teach the mirrored circuit. Bay teaches conductive traces in the correct locations and even though adding additional pads or simply having an increased area of the trace itself to contact the electrode or monitor contacts is common place, Bay does not specifically teach this either. Cordero teaches an ECG monitoring device that includes conductive traces on an upper and lower end of the device (elements 52 which is silver ink on mylar) which then is connected to electrical pads (56 which is made of AgCl) which includes connects to electrodes (66). Cordero teaches a similar embodiment at Figure 3 at elements 12,13 38.  It would have been obvious to the skilled artisan before the effective filing date to utilize the electrical pads as taught by Cordero with the device of Baker as in order to 
Regarding claim 2, Baker discloses an adhesive layer positioned on the contact surfaces of the upper/lower ends of the integrated flexible circuit ([0043][0055][0063] which mentions the flexible integrated circuit includes a dielectric insulator over the circuit where it is mentioned later in [0063] that a mask might be required to prevent the dielectric from sticking to the electrode 404 which indicates that type of insulator has a level of stickiness if not an adhesive outright).
Regarding claim 3, Baker is silent on the seal being a double-sided adhesive. Bay teaches an electrode seal comprising double-sided adhesive (element 24) to connect the adhesive layer (23) and the integrated flexible circuit (either of layers 25 or 26 would meet this limitation). It would have been obvious to the skilled artisan before the effective filing date to utilize the seal as taught by Bay with the device of Baker in order to further insulate the conductive components. 
Regarding claim 4, Baker discloses that the battery is one of soldered to the outward facing surface of the mirror image of the upper end and affixed to the outward facing surface of the mirror image of the upper end via a clip ([0047] which details battery clips can be utilized). The mirror image of the circuit is rendered obvious via Bay and for the same reasons as above.
Regarding claim 5, Baker is silent on the mirrored image. Bay teaches a stiffener affixed to at least a portion of  the integrated flexible circuit the upper end and the mirror image of the upper end of the flexible circuit (O076)-[0078), stiffener 19, which is located between the mirrored portion of the integrated circuit and the upper end). It 
Regarding claim 6, Baker is silent on the mirrored image. Bay teaches wherein the upper end of the integrated flexible circuit and the mirror image of the upper end are laminated together (Figure 4, where “laminated” is being considered a product by process limitation where the structure need only be the same in order to meet the claimed limitation, see MPEP 2113). It would have been obvious to the skilled artisan at the time of invention to utilize the mirrored upper portion as taught by Bay with the device of Baker in order to reduce manufacturing cost, weight, and height (Bay, [0010]).
Regarding claim 7, Baker is silent on the additional sensors utilized. Bay teaches a physiology sensor positioned on the integrated flexible circuit and comprising one of an SpO2 sensor, blood pressure sensor, temperature sensor, respiratory rate sensor, glucose sensor, airflow sensor, and volumetric pressure sensor ([0027] which lists the above sensors). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional sensor(s) as taught by Bay with the device of Baker for the same predictable results and advantages.
Regarding claims 8-9, Baker is silent on the integrated flexible circuit, however does teach that the traces are made of silver ([(0055] where the silver ink is printed on a
generic substrate of Mylar/polyester). Bay teaches general traces printed on the
integrated flex circuit (elements 16 and 17) and configured for electrical conductivity of
the circuit traces (where both Baker and Bay utilize the traces for transmitting electrical
signals). It would have been obvious to the skilled artisan at the time of invention to

Regarding claim 10, Baker discloses a hydrogel covering the electrodes (103 which cover the electrodes 404 to create a half-cell).
Regarding claim 11, see contents of rejected  claim 1 above. Baker additionally teaches a patch including a non-conductive receptacle positioned on the outward facing surface of the mirror image of the upper end (element 104, where the mirrored image was rendered obvious above); an electrocardiography monitor having a sealed housing (monitor 202 within housing 201 and 203) adapted to be removably secured into the non-conductive receptacle (Figure 2). Bay additionally teaches a non-conductive receptacle (element 6) positioned on the outward facing surface of the mirror image on a patch (element 4, see Figures 2-4) to removably hold housing (element 3, see Figure 2). It would have been obvious to the skilled artisan at the time of invention to utilize the mirrored upper portion as taught by Bay with the device of Baker in order to reduce manufacturing cost, weight, and height (Bay, [0010]). It would have been further obvious to the skilled artisan before the effective filing date to utilize the electrical pads as taught by Cordero with the device of Baker as in order to allow better current distribution and to aid as in Cordero of separating the trace from the electrode.
Claims 12-20, see contents of rejected claims 2-10 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794